Title: General Orders, 30 August 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Friday August 30th 1782Parole CongressCountersigns Successful CampaignPrecisely at five o’clock tomorrow morning the general is to beat, on which the tents and baggage of the two Connecticut, and three Massachusetts Brigades are to be put into the batteaux—at seven o’clock the assemble will beat when these brigades are immediately to march and embark by the right, proceeding in one Collumn to Verplanks point in the following order.First Connecticut.Second Connecticut.Third Massachusetts.Second Massachusetts.First Massachusetts.The leading regiment of the first Connecticut Brigade is to advance two hundred yards as a Vanguard and detach one company, which is to keep about a hundred yards in front of it.The boats of each regiment are to keep a breast and far enough a part to prevent interference; the Companies will embark as they are formed on the parade, and observe that order. The Colonel to be on the right and the Lieutenant Colonel on the left.Between each regiment there is to be a space of seventy five yards—between the brigades one hundred and fifty yards—and between the Divisions two hundred and fifty yards. The General and officers commanding Divisions and Brigades are to be at the head of their respective corps—the Major General fifty yards and the Brigadiers twenty five advanced of them.As soon as the troops have embarked and taken their distances (the Van being nearly opposite to little Dicks ferry on Meig’s redoubt) the rear brigade will beat a march which will be repeated to the front as a preparitive; three Cannon will then be fired from the park at West point and the Collumn will immediately get in motion—the Musick of different regiments playing alternately, if the situation of the boats will admit of it: the inspector of Music will regulate the beats.If any boat shall prove too leaky or break its oars—or from any other cause is unable to keep the line it is to turn out and follow after in such a manner as the prudence of the officer commanding it shall judge best—No batteau is to be without a commissioned officer in it.The General staff of the army except the inspector, Adjutants and Quarter Master generals who may assist in preserving regularity and order in this movement and all the baggage that is not in the batteaux with the troops are to follow at the distance of half a mile in the rear agreably to orders which they may receive from the Quarter Master general.General & Staff officers Guards are not to join their corps on this movement but may assist in transporting the baggage by water in order to prevent the necessity of waggons this by no means to be drawn into president in future.No women to be admitted into the boats with the troops on any pretence whatsoever. If the boats are insufficient to transport the troops (with their baggage) without crowding or overloading them the surplusage must march by land under proper officers. The soldiers will take care to fill their Canteens before they embark as there will be no landing for water afterwards.The Artillery annexed to the brigades will proceed by land and join their respective corps at Verplanks point.Signals (by Day).1st If any Brigade or regiment in the rear is unable to keep up, the Brigadier commanding it, is to be informed of it, and will cause a white flag to be hoisted in the boat where he is: which is to be repeated by every brigadier a head, on which the leading Brigade is to move slower.2d If the rear would have the front move faster a blue flag is to be hoisted and repeated as above.3d For landing the regimental colours will be hoisted by the leading regiment—repeated thro’ the line, and kept displayed untill the landing is effected, and the troops get to the ground.4th If a halt should be found necessary on the passage by the Commander in cheif, or officer at the head of the Collumn, it will be communicated by hoisting both flags (the white and blue) on board the boat of the brigadier a head, so as to be distinctly seen, and repeated as quickly as possible to the rear—Upon which the boats will lye upon their oars, and take great care to preserve their places, and distances in line.Signals by night.1st For moving slower—a musket is to be fired and repeated by the brigadier as in the day signal; allowing a minutes interval between each discharge.2d For moving faster, two guns in like manner.3d For landing three—Do.4th For halting—a halt must be called begining in the front and repeated from one Colonel to another distinctly, three times to the rear, to prevent mistakes, and the confusion which would consequently follow.When the signal for landing is given, the boats are to close up without crowding and row for the shore, falling in upon the left of each other, in which order they are to debark at their respective landing places. ascend the bank, and form as fast as they get up into brigade Collumns. In this order the head of each Collumn will be conducted by the brigade Qr Master to the right of its encampment, where it will display to the left, and each regiment take its own ground Stack their arms—bring up their tents—and baggage and establish their camp.The Quartermaster general will furnish the Commanding officers of brigades with the signal flaggs; which are to be carefully preserved by the Brigade Quarter masters.The General persuades himself that the officers will exert themselves to have this movement made with great order and regularity.Major General Knox will be pleased to direct all the boards, bunks &ca which have been removed out of the barracks, and used by the officers and soldiers to lay upon, to be collected this afternoon and deposited safely—If any Sutler or trader is found purchasing any of the foregoing articles from the soldiers they may depend upon not only having their licences taken from them but being otherwise punished.For Fatigue at West point &ca for seven days commencing tomorrow the 3d Massachusetts regiment.
                        